          Case 1:19-cv-06185-AJN Document 37 Filed 11/19/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      11/19/2020

 Christopher George, et al.,

                        Plaintiffs,
                                                                                19-cv-6185 (AJN)
                –v–
                                                                              OPINION & ORDER
 Starbucks Corporation,

                        Defendant.




ALISON J. NATHAN, District Judge:

       In this putative class action, Starbucks customers allege that the popular coffee chain

violated New York consumer protection laws by advertising the quality of its products while

employing noxious pesticides at several of its New York locations. Starbucks moves to dismiss.

Because the customers have failed to allege that Starbucks engaged in deceptive practices or

false advertising, the Court grants the motion.

I.     Background

       For purposes of this motion, the Court takes as true all factual allegations in the

 customers’ Amended Class Action Complaint (“FAC”), Dkt. No. 21, and draws all reasonable

 inferences in the customers’ favor.

       Starbucks markets itself as a high-end coffee brand making use of quality ingredients. Id.

 ¶ 26. It claims to serve “the finest whole bean coffees.” and maintain a reputation for “quality”

 products. Id. ¶¶35–36. Its ads include phrases like “Best Coffee for the Best You” and “It’s

 Not Just Coffee. It’s Starbucks.” Id. ¶ 31, 37. The company also advertises a warm,
          Case 1:19-cv-06185-AJN Document 37 Filed 11/19/20 Page 2 of 6




 welcoming environment at its stores. Id. ¶ 29. In short, Starbucks promises a “PERFECT”

 coffee experience. Id. ¶ 39.

       But Starbucks isn’t “PERFECT,” the customers allege, because many of its New York

 locations are infested with flies, cockroaches, fruit flies, and silverfish. Id. ¶¶ 58–60. To abate

 these pests, Starbucks employees deploy the Hot Shot No-Pest 2 Strip. Id. ¶¶ 63–67, 85–91.

 The No-Pest Strip is a time-release device that emits a powerful pesticide, 2,2-dichlorovinyl

 dimethyl phosphate (often abbreviated “DDVP”), into the air. Id. ¶¶ 1–2, 63. These devices are

 designed for use only in unoccupied structures. Id. ¶¶ 64, 79. Despite manufacturer warnings

 against use of No-Pest Strips in food service establishments, the customers’ complaint features

 photographs of the strips by air vents, inside pastry trays, and under store counters. Id. ¶¶ 2,

 88–91. The CDC warns that exposure to DDVP can cause symptoms as serious as coma and

 death, though none of the customers complain that they got sick. Id. ¶ 2–4.

       Because Starbucks fails to live up to its branding as a “premium” coffee retailer, the

 customers allege that it runs afoul of New York consumer protection laws that prohibit false

 advertising and deceptive business practices. See id. ¶¶ 26, 152–159; New York Gen. Bus. Law

 §§ 349–350.

II.    Legal Standard

       “To survive a motion to dismiss, a complaint must plead ‘enough facts to state a claim to

 relief that is plausible on its face.’” Ruotolo v. City of New York, 514 F.3d 184, 188 (2d Cir.

 2008) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

 plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Litwin v. Blackstone Grp.,

 L.P., 634 F.3d 706, 715 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).



                                                  2
          Case 1:19-cv-06185-AJN Document 37 Filed 11/19/20 Page 3 of 6




 When determining whether a complaint states a claim, a court accepts as true all allegations in

 the complaint and draws all reasonable inferences in favor of the non-moving party. Id.

III.   Discussion

       A.      Consumer Protection Claims

       New York General Business Law §§ 349 and 350 prohibit “[d]eceptive acts or practices”

and “[f]alse advertising” “in the conduct of any business, trade or commerce.” “To successfully

assert a claim under General Business Law § 349(h) or § 350, ‘a plaintiff must allege that a

defendant has engaged in (1) consumer-oriented conduct that is (2) materially misleading and

that (3) plaintiff suffered injury as a result of the allegedly deceptive act or practice.’” Koch v.

Acker, Merrall & Condit Co., 967 N.E.2d 675, 675–76 (N.Y. 2012) (mem.) (quoting City of New

York v. Smokes-Spirits.com, Inc., 911 N.E.2d 834, 838 (N.Y. 2009)). “The standard for recovery

under General Business Law § 350, while specific to false advertising, is otherwise identical to

Section 349.” Denenberg v. Rosen, 897 N.Y.S.2d 391, 395 (N.Y. App. Div. 2010) (quoting

Goshen v. Mut. Life Ins. Co. of N.Y., 774 N.E.2d 1190, 1195 n.1 (N.Y. 2002)).

       A claim under § 349 does not require proof of justifiable reliance; however, whether a

practice is materially misleading is judged by an objective standard. Oswego Laborers’ Local

214 Pension Fund v. Marine Midland Bank, N.A., 647 N.E.2d 741, 745 (N.Y. 1995). Deceptive

practices are “limited to those likely to mislead a reasonable consumer acting reasonably under

the circumstances.” Id. Courts may decide whether this objective test is satisfied as a matter of

law or fact, as individual cases require. Id.

       The customers do not allege any statements likely to mislead reasonable consumers.

Nearly all of the language the customers object to consists of obvious “puffery”— “[s]ubjective

claims about products, which cannot be proven either true or false.” Time Warner Cable, Inc. v.



                                                  3
          Case 1:19-cv-06185-AJN Document 37 Filed 11/19/20 Page 4 of 6




DIRECTV, Inc., 497 F.3d 144, 159 (2d Cir. 2007) (quoting Lipton v. Nature Co., 71 F.3d 464,

474 (2d Cir. 1995)); see, e.g., Verizon Directories Corp. v. Yellow Book USA, Inc., 309 F. Supp.

2d 401, 405 (E.D.N.Y. 2004) (“Puffery is not actionable under sections 349 and 350 . . . .”).

“Vague[] and commendatory language,”—like claims that one sells the “best coffee,” FAC ¶ 31,

or that one’s products are “PERFECT,” id. ¶ 39—are not likely to mislead reasonable

consumers, because reasonable consumers would understand these claims to be “an expression

of the seller’s opinion only.” Time Warner Cable, 497 F.3d at 159 (quoting Castrol Inc. v.

Pennzoil Co., 987 F.2d 939, 945 (3d Cir. 1993) (quoting W. Page Keeton, et al., Prosser and

Keeton on the Law of Torts § 109, at 756–57 (5th ed. 1984))). “[N]o reasonable buyer would

take it at face value,” and so “there is no danger of consumer deception.” Id.

       Only one statement cited in the amended complaint could, if false, support a claim for

deceptive business practices: that Starbucks baked goods contain “no artificial dyes or flavors.”

FAC ¶ 87. If the company’s baked goods contained artificial dyes or flavors, its advertising

would be false and likely to mislead a reasonable consumer. But DDVP is not an artificial dye

or flavor. No reasonable consumer would understand that statement to convey any information

about the company’s use or non-use of pesticides in its stores. See Axon v. Citrus World, Inc.,

354 F. Supp. 3d 170, 183 (E.D.N.Y. 2018) (a pesticide “is not an ‘ingredient’”), aff’d sub nom.

Axon v. Florida’s Nat. Growers, Inc., 813 F. App’x 701 (2d Cir. 2020); see also Geffner v. Coca-

Cola Co., 928 F.3d 198, 200 (2d Cir. 2019) (per curiam).

       The customers contend, however, that the whole of Starbucks’s brand messaging is more

than the sum of its parts. They point to two cases in which courts allowed suits to proceed where

a defendant’s advertisements were not literally false when taken in isolation. In Pelman ex rel.

Pelman v. McDonald’s Corp., 396 F.3d 508 (2d Cir. 2005), the Second Circuit vacated the



                                                4
          Case 1:19-cv-06185-AJN Document 37 Filed 11/19/20 Page 5 of 6




dismissal of a claim under § 349 where plaintiffs alleged that McDonald’s had deceived

consumers about the healthfulness of its foods. In Verizon Directories, 309 F. Supp. 2d 401, a

district court declined to dismiss a claim based on advertisements that portrayed the Yellow

Book directory as more popular than the Verizon SuperPages.

       In both cases, the plaintiffs claimed that a focused advertising campaign implied specific,

falsifiable facts. The commercials in Verizon Directories were “skillfully crafted and shown at

great expense to subtly but firmly communicate an idea—that the Yellow Book is preferred by

users to Verizon’s book and that, more to the point, advertisers will reach more potential

consumers if they put their names and money in the former rather than the latter.” Verizon

Directories, 309 F. Supp. 2d at 407. That is, through images and innuendo, the commercials

conveyed a fact. If it would be false to say that more people used the Yellow Book than the

SuperPages, then communicating the same claim indirectly could also be misleading. In

Perlman, the Second Circuit decided only that a claim under § 349 need not satisfy the

heightened pleading requirements of Federal Rule of Civil Procedure 9(b). But that case, too,

involved an advertising campaign that sought to convey specific facts about McDonald’s

products: “that McDonald’s foods are nutritious and can easily be part of a healthy lifestyle.”

Perlman ex rel. Perlman v. McDonald’s Corp., 2003 WL 22052778, at *1 (S.D.N.Y. Sept. 3,

2003). “McDonald’s ha[d] described its beef as ‘nutritious’ and ‘leaner than you think.’ And it

ha[d] described its french fries as ‘well within the established guidelines for good nutrition.’” Id.

at *2 (internal citations omitted).

       The customers here do not allege that Starbucks’s advertisements communicate—even

indirectly—any specific details about its products. Instead, they contend that Starbucks’s

advertisements are misleading because they portray it as providing “premium products made



                                                 5
             Case 1:19-cv-06185-AJN Document 37 Filed 11/19/20 Page 6 of 6




with the best ingredients.” Plf. Br., Dkt. No. 31, at 17. A claim that a seller’s wares are

“premium” or “the best” cannot support a cause of action for deceptive practices, whether made

in a single advertisement or a hundred. Because the customers fail to allege any materially

misleading conduct, their claims under New York General Business Law §§ 349 and 350 fail.

        B.       Leave to Amend

        Under this Court’s individual rules, plaintiffs have an opportunity following a motion to

dismiss to amend their complaint to cure any defects made apparent by the motion. The

customers did so, and they do not request further leave to amend in their opposition to

Starbucks’s motion. The Court also finds that further amendment would be futile because none

of the statements in Starbucks’s advertising convey or imply any information related to the use

of pesticides in its stores. The Court therefore dismisses the amended complaint with prejudice.

                                            Conclusion

        Sections 349 and 350 of the New York General Business Law prohibit deceptive

practices, not (allegedly) unhygienic ones. The customers have failed to allege deceptive

practices or false advertising. The Court therefore GRANTS the motion to dismiss (Dkt. No. 26)

and dismisses all claims with prejudice. The Clerk of Court is respectfully directed to close the

case.

        SO ORDERED.



Dated: November 19, 2020                             __________________________________
       New York, New York                                     ALISON J. NATHAN
                                                            United States District Judge




                                                 6
